Title: To James Madison from William Buchanan, 8 September 1802
From: Buchanan, William
To: Madison, James


					
						Sir
						Isle of France 8 September 1802.
					
					I had the pleasure of addressing you the 31st. July last by the ship Patapeso, bound to Baltimore inclosing you a return of the american Vessels which have arrived at this port up to the 30th. of June last a Copy of which I now forward you.
					The present existing laws of the united states, defining the powers of Consuls are so limited that it has not been in my power to make the return agreeably to your instructions, as I have no authority to demand from the American Captains the necessary informations, and in many instances, I have been obliged to make my entries from report.  During the late war a number of abuses were introduced in transfering American Vessels in foreign Ports, by which means the navigation laws have been evaded, and foreigners and Americans, who by law were not entitled to own American ships, have enjoyed all the benefit of American Registers, which it was impossible for the Consuls to prevent, as they were not empowered to demand a Sight of the ship’s papers and the Proprietors, or Agents of the ships Considered the Papers their property, which they Could dispose of as they thought proper, and it has frequently happened, that Ships have been Sold at this port, and the Registers used to trade between this Port, and India and sometimes for the slave trade to the River la Plata.  Since I had the pleasure of writing you last the assembly of this Island have passed a law compelling all Consuls to procure exequaturs from France, before they can be acknowledged by the Administration of this Island.  You will therefore, should my appointment have been Confirmed by the Senate, forward my Commission to the American Minister at Paris to procure an Exequatur, with directions to have it forwarded direct from France to this port, which will, Save time.  I have the honor to be Sir With much respect your obedient servant.
					
						W Buchanan
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
